Citation Nr: 0514304	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant has legal entitlement to additional 
accrued benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1946.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Portland, Oregon, which allowed payment of accrued benefits 
for reimbursement of funeral expenses of $1,218.00 and denied 
entitlement to any additional accrued benefits.  


FINDINGS OF FACT

1.  The last compensation check issued to the veteran was 
dated 12-31-01, which was in payment of benefits due 12-1-01 
through 12-31-01 in the amount of around $2,422.00.  

2.  His award was suspended in January 2002 and a field 
examination was requested.  His benefits were suspended 
effective 1-1-02.  

3.  The certificate of death reveals the veteran died on July 
[redacted], 2002.  

4.  VA benefits due the veteran and unpaid totaled 
$14,532.00.  

5.  A statement from the Florence Funeral Home revealed a 
balance of $3,218.00 for funeral expenses.  

6.  December 2002 letters indicate the RO granted service 
connection for the cause of the veteran's death.  VA burial 
benefits were granted in the amount of $1,400.00, in addition 
to $600.00 in non-service connected burial benefits.  The 
appellant was awarded $1,218.00 in accrued benefits for 
reimbursement of funeral expenses paid by her.  

7.  The balance of unpaid benefits is $13,314.00.  

8.  The appellant has not presented evidence that 
demonstrates that she is under the age of 18 years, became 
incapable of self-support before reaching the age of 18, or 
after the age of 18 is pursuing a course of instruction at an 
approved educational institution.  


CONCLUSION OF LAW

The appellant's claim for entitlement to additional VA 
accrued benefits is without legal merit.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant is seeking legal entitlement to accrued VA 
benefits.  The United States Court of Appeals for Veterans 
Claims in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claim for accrued benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2004).  

Except as provided in paragraphs (a)(2) and (3) of this 
section, the term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 C.F.R. § 3.57 (2004).  

Factual Background and Analysis.  The veteran's service-
connected disabilities, in combination had been rated as 100 
percent disabling, since July 1979.  He was also granted 
special monthly compensation based on the need for regular 
aid and attendance.  

In October 1999, the RO was notified of the death of the 
veteran's spouse by their daughter, the appellant.  January 
2000 VA records of hospitalization reveal the veteran had 
three adult children.  

A July 2000 VA Field Exam reveals the appellant is the 
daughter of the veteran.  At the time of the exam she was 
fifty years old.  

The veteran's VA compensation benefits were suspended in 
January 2002, effective 1-1-02.  The last compensation check 
issued to the veteran was dated 12-31-01, which was in 
payment of benefits due 12-1-01 through 12-31-01, in the 
amount of around $2,422.00.  

The certificate of death reveals the veteran died on July [redacted], 
2002.  According to a December 2003 VA Memorandum, based on 
an accounting by a VA Financial Accounts Technician, VA 
benefits due the veteran and unpaid totaled $14,532.00.  

A July 2002 statement from the Florence Funeral Home noted a 
balance of $3,218.00 for the veteran's funeral expenses.  

The appellant submitted her Application for Reimbursement 
From Accrued Amounts Due Deceased Beneficiary in August 2002.  
Under the heading for "Information Relative to Expenses of 
Last Sickness and Burial of the Beneficiary" she listed the 
following:

Nursing: Siuslaw			Paid		VA Benefits
Burial Expenses: Burnside, in Florence	$3,429.00	Unpaid

No other expenses were listed.  

A Report of Contact, dated in November 2002, reveals Burns 
Riverside Chapel informed the RO, the appellant had paid them 
in full.  

A December 2002 administrative determination of the RO 
granted service connection for the cause of the veteran's 
death.  Based on that award, VA burial benefits were granted 
in the amount of $1,400.00, in addition to $600.00 in non-
service connected burial benefits.  The appellant was awarded 
$1,218.00 in accrued benefits for reimbursement of funeral 
expenses paid by her.  

The balance of unpaid VA benefits is $13,314.00.  The 
appellant is seeking an award of those funds.  

The appellant has not asserted the amount of accrued benefits 
paid, based on reimbursement of expenses, is in error.  She 
has not submitted any bills she paid that she asserts should 
be reimbursed.  She contends the unpaid benefits should be 
paid to her as the veteran's child.  

The evidence establishes the appellant is the veteran's 
daughter.  She is seeking accrued VA benefits as his child as 
provided by 38 C.F.R. § 3.1000(a)(1)(ii).  The regulations 
found at 38 C.F.R. § 3.57 define "child" for VA purposes.  
The appellant does not meet the definition.  The appellant 
has not presented evidence that demonstrates that she is 
under the age of 18 years.  The evidence of record indicates 
she was fifty in July of 2000.  There is no evidence 
demonstrating she became incapable of self-support before 
reaching the age of 18.  And there is no evidence that she is 
over the age of 18 and is pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. § 3.57 
(2004).  The appellant lacks legal entitlement to payment of 
additional accrued benefits as the veteran's child.  See 
Burris v. Principi, 15 Vet. App. 348 (2001).  

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to payment of additional accrued VA benefits is 
denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


